Citation Nr: 1243644	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 1997.

This matter came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee condition.  This matter was remanded in February 2011 and March 2012.  

In a March 2011 statement, the Veteran raised a claim to reopen entitlement to service connection for right knee disorder.  In the March 2012 Board Remand, this claim was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To date it does not appear as if such claim has been addressed, thus it is referred again for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2007, the Veteran sought treatment with Lawrence Piccioni, M.D., complaining of knee problems.  The Veteran told Dr. Piccioni that he had seen his family physician, Dr. Puri, who had started conservative management of exercises and Motrin.  Remand is necessary to request the Veteran's treatment records from Dr. Puri.  38 C.F.R. § 3.159(c)(1) (2012).

In February 2011, the Veteran sought treatment with Dr. Piccioni and told him that he went to the VA "over his bursitis problem, but they did not give any additional compensation."  It is not clear whether the Veteran is referring to the claims or appeal process or whether he sought treatment at a VA Medical Center (VAMC).  The Veteran has sought treatment at the Wilmington VAMC for other maladies and thus the Veteran's treatment records should be associated with the claims folder or Virtual VA folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In March 2012, the Veteran underwent a VA examination.  The examiner diagnosed resolved contusion and degenerative joint disease, left knee.  The examiner stated that the Veteran claimed multiple left knee injuries during his service tenure but review of the service treatment records only noted a report of minimal left knee contusion after he banged his knee on the corner of the bed.  The examiner commented that this was a minimal injury to the skin and subcutaneous tissues and it resolved without later residuals.  The examiner opined that degenerative joint disease, left knee, was not related to the March 1979 service injury.  

The Veteran, however, has not claimed left knee disability solely due to the March 1979 service injury, but rather he asserts that he has a left knee disability which is due to 20 years of kneeling and crawling while performing his job with the Air Force.  The March 2012 VA examination report does not address these assertions and does not provide an etiological opinion pertaining to these assertions.  

In support of his claim, the Veteran submitted January 2008 correspondence from Dr. Piccioni which stated that the Veteran was recently evaluated for pain in both knees, having been seen in December 2007.  He complained of bilateral knee pain for greater than 10 years with an increase in symptoms over the last five or six months.  Dr. Piccioni diagnosed prepatellar bursitis and a probable meniscus tear of his left knee.  Dr. Piccioni stated that the Veteran stated that his job in the Air Force for 20 years required him to do a lot of kneeling and crawling and this type of activity is what has led to the problems with his knees at this time.  

In a March 2011 statement from the Veteran requested that his in-service working conditions be considered which affected the condition of his knees and the discomfort he experiences on a daily basis.  He reported that he initially worked as a weapons mechanic loading and unloading bombs, missiles, ammunition and all the associated launchers, guns, and equipment on the fighter aircraft he worked on.  Performing these duties required him to work under the aircraft on his knees to configure the launcher and to perform maintenance on the aircraft.  Thereafter, he was a machinist and welder.  One of the most requested tasks was to remove hardware from the panels of the aircraft that were stripped out or damaged.  Performing this task on the underside of the aircraft required him to work on his knees due to the height clearance of the aircraft.  The Veteran had been told by Dr. Piccioni that the constant and long term exposure to working on his knees on a concrete or asphalt surface would damage the fluid sacks in the knees, causing them to basically retain no more fluid to provide a cushion in the knee joint.  The Veteran reports that since separation from service he has not been employed in a profession which requires him to work on his knees.  Through the years he has experienced increasing discomfort and locking in his knees.  

The Board notes that the Veteran's DD Form 214 reflects that he served in the Air Force for 20 years and his primary specialty was as an aircraft metals technical craftsman.  In light of the Veteran's statements pertaining to his left knee, to include his assertions of left knee problems during service and following service, the Veteran should be afforded a new VA examination to assess the nature and etiology of his claimed left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA folder the Veteran's treatment records from the Wilmington VAMC.  If such efforts prove unsuccessful or such documents do not exist, documentation to that effect should be added to the claims folder.

2.  Upon obtaining an appropriate release from the Veteran, request the entirety of his treatment records from Dr. Puri.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded a VA joints examination with a physician with appropriate expertise to determine the nature and etiology of his claimed left knee disability.  The claims folder and a copy of this Remand must be made available to the VA examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any chronic disability of the left knee, to include degenerative joint disease, had its clinical onset in service or is otherwise related to service, to include his in-service duties as an aircraft metals technical craftsman.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service treatment records and diagnoses, and lay statements of the Veteran.

4.  After completion of the above, review the expanded record and readjudicate the issue of entitlement to service connection for left knee disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


